AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

District of Virgin Islands

John St. Rose, Monrose Loctar, and Derrick James,
individually and on behalf of all others
similarly situated
Plaintiff(s)
Vv.

Civil Action No. A/F -[/ ar

Heavy Materials, LLC, Spartan Concrete Products,
LLC, and Warren Mosler

Defendant(s)

a ee

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Heavy Materials, LLC
7865 Estate Mariendahl No. 11
St Thomas, VI 00802-1600

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Korey A. Nelson, Esq. (V.I. Bar No. 2012)

BURNS CHAREST LLP

365 Canal Street, Suite 1170, New Orleans, LA 70130
Telephone: (504) 799-2845
knelson@burnscharest.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.

You also must file your answer or motion with the court.
CLERK OF COURT d i
Date: _/</ 2 a Kn if \ net -
Sig fe o\Clerk or Deputy Clerk

 

 
